The jury was justified in finding that Charles was not authorized by defendant to make the contract. The letter written by Charles to Leonard on March twenty-fourth is sufficient evidence that Charles did not have the authority, but was seeking it, and nothing remains to show authority to make the particular contract except the testimony of Thompson to the telephonic communication with Leonard on March twenty-fifth, prompted thereto by Charles, who was present, which in connection with Charles’ letter of March twenty-fourth to Leonard, tends to show that Charles had been unable to persuade Leonard, and sought Thompson’s interposition *912Thompson’s testimony does not outweigh the evidence against it. Order reversed and verdict reinstated, and judgment entered thereon, with costs, besides costs of this appeal. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.